PER CURIAM.
Respondent has filed a motion in this case to adduce additional testimony. Argument has been had on the motion. The point which the respondent wishes to get before the National Labor Relations Board is the change in membership in the involved Union since its vote was taken and the lack-of present majority in favor of Union representation. It is claimed by counsel for the respondent that the set of facts presented here is different from that in previous cases in which the matter has been presented to the Board and the courts. Counsel for the Board states that he is authorized by that body to advise the Court that in the circumstances presented by the present motion the Board^ would have no choice but to reaffirm the order made in this case and again direct respondent to bargain with the Union. It appears to us that a remand for the purpose of adducing additional testimony would be a useless gesture, at this point, and result only in delay in a case which has already been pending too long. It is, therefore, our conclusion not to grant the motion at this time, but to preserve the right of the respondent to argue his legal point as though the evidence had been adduced.